                     Case 1:21-mj-00328-BPB Document 13 Filed 03/17/21 Page 1 of 1


                                            CLERK’S MINUTE SHEET
                                   IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO (AT ALBUQUERQUE)

                                            Before the Honorable Laura Fashing
                                        Preliminary/Detention Hearing (NOT HELD)
Case Number:                MJ 21-328 BPB                         UNITED STATES vs. GARCIA
Hearing Date:               3/17/2021                             Time In and Out:          10:55-11:12
Courtroom Deputy:           N. Maestas                            Courtroom:                ABQ Zoom
Defendant:                  Eric Garcia                           Defendant’s Counsel:      Lucas Babycos
AUSA:                       Allison Jaros                         Pretrial/Probation:       Anthony Galaz
Interpreter:                N/A                                   Witness:
Initial Appearance
☐     Defendant received a copy of charging document
☐     Court advises defendant(s) of possible penalties and all constitutional rights
☐     Defendant
☐     Government moves to detain                                  ☐ Government does not recommend detention
☐     Set for                                                     on                               @
Preliminary/Show Cause/Identity
☐     Defendant
☐     Court finds probable cause                                  ☐    Court does not find probable cause
Detention
☐     Defendant waives Detention Hearing
☐
Custody Status
☐     Defendant
☐     Conditions
Other
☐     Defendant waives personal presence at hearing/Court accepts Defendant’s waiver
      Pursuant to the Due Process Protections Act, Court confirms the United States obligation to produce all exculpatory
☐
      evidence to the defendant pursuant to Brady v. Maryland, 373 U.S. 83 (1963) and its progeny, and orders it to do so.
☐     Matter referred to    for Final Revocation Hearing
      Hearings stayed pending completion of competency evaluation; Defense counsel addresses concerns with Defendant
☒
      remaining at facility; Court asks USMS to work with facility and keep parties apprised of what actions will be taken
